DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/22/2022 has been entered.
 
Claim Objections
Claim 1 is objected to because of the following informalities:  
The limitation “between the distal end the proximal end” in line 4 is unclear. The Examiner suggests “between the distal end and the proximal end” for clarity.  
Appropriate correction is required.
The limitation “a second component of a second material and coupled to the mating tab” in line 10 is unclear. The Examiner suggests “a second component of a second material is coupled to the mating tab” for clarity.  
Appropriate correction is required.
Claim 11 is objected to because of the following informalities:  
The limitation “a second component of a second material and coupled to the mating tab” in line 14 is unclear. The Examiner suggests “a second component of a second material is coupled to the mating tab” for clarity.  
Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6, 8-9, 11-16 and 18-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Liang US 20070194021 in view of Chang US 20050052828.


    PNG
    media_image1.png
    564
    1544
    media_image1.png
    Greyscale

Regarding claim 1,  Liang discloses a latching apparatus for a computing system, the latching apparatus comprising: 
a first component (30 in annotated Fig. 2) of a first material (resilient spring material see [0019]) and comprising a distal end (end of 30 at 33 in annotated Fig. 2), a proximal end (34 in annotated Fig. 2), and an indention (shown in annotated Fig. 2 and in Fig. 8) between the distal end (end of 30 at 33) the proximal end (34), the distal end (end of 30 at 33) comprising a mating tab (35a in annotated Fig. 2), the proximal end (34) comprising a flange member (flange of 34 in annotated Fig. 2) for fixing the first component (30) to a lid (20 in Fig. 2) of a housing (10 in Fig. 1), 
at least a distal portion (distal portion of 30 in annotated Fig. 2) of the distal end (end of 30 at 33) being generally in a same plane with at least a proximal portion (proximal portion of 34 in annotated Fig. 2) of the proximal end (34) in an un-flexed position of the first component (30 as depicted in Fig. 2 and 8), 
the distal portion (distal portion of 30) being generally in a different plane relative to the proximal portion (proximal portion of 34) in a flexed position of the first component (30 as depicted in Fig. 8); 
a second component (35b/35c) of a second material (material of 35) and coupled to the mating tab (35a) and comprising a receiving element (351/352 in Fig. 7) for engaging with a securing element (151/161 in Fig. 7) of the housing (10); and 
a pressing region (32 in Fig. 2) formed on a surface of  the first component (30) between the indention and the mating tab (35a as depicted in annotated Fig. 2), 
the pressing region (32) being defined by an impressed outline (outline of 32 in annotated Fig. 2 and in Fig. 8) that completely surrounds an impressed surface (impressed surface of 32 in annotated Fig. 2 and in Fig. 8), 
the impressed outline (outline of 32) extending away from the surface of the first component (30 as depicted in annotated Fig. 2 and in Fig. 8) and separating the impressed surface (impressed surface of 32) from a remaining area of the surface of the first component (30 as depicted in Fig. 2).  
Liang does not explicitly disclose wherein the first material has a higher flexibility than the second material.  
However, Chang US 20050052828 discloses a first component (12 in Fig. 3) of a first material (spring material; see [0018] springy retaining device 12) and comprising a distal end (end at 125 in Fig. 3), a proximal end (end at 124);
the distal end (end at 125) comprising a mating tab (tab at 125 in Fig. 3); 
a second component (122 in Fig. 4) of a second material (non-springy material) and coupled to the mating tab (tab at 125 as depicted in Fig. 3-4);
wherein the first material (springy material) has a higher flexibility than the second material (non-springy material).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of claimed invention to have the second component of Liang be a separate component attached to the first component and have the first material of Liang have a higher flexibility than the second material, as taught by Chang, in order to provide a less resilient contact surface for sturdier latching.

Regarding claim 2, Liang in view of Chang discloses the latching apparatus of claim 1.
Liang in view of Chang does not explicitly disclose that wherein the first component comprises at least one of: aluminum, sheet-metal, plastic, and a combination thereof.  
However, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to select the material and have the second component of Liang in view of Chang comprise at least one of: aluminum, sheet-metal, plastic, and a combination thereof, in order to provide desired flexibility and durability, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416.


Regarding claim 3, Liang in view of Chang discloses the latching apparatus of claim 1.
Liang in view of Chang does not explicitly disclose that the second component comprises at least one of: stainless steel, mild steel, cast iron with an electroless nickel coating, and a combination thereof.
However, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to select the material and have the second component of Liang in view of Chang comprise at least one of: stainless steel, mild steel, cast iron with an electroless nickel coating, and a combination thereof, in order to provide desired durability, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416.

Regarding claim 4, Liang in view of Chang discloses the latching apparatus of claim 1, wherein the securing element (151/161 in Fig. 7 of Liang) of the housing (10 of Liang) comprises a tab feature (151/161 of Liang).

Regarding claim 5, Liang in view of Chang discloses the latching apparatus of claim 1.
Liang in view of Chang does not explicitly disclose that the securing element of the housing comprises at least one of: stainless steel, mild steel, cast iron with an electroless nickel coating, and a combination thereof.
However, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to select the material and have the securing element of , Liang in view of Chang comprise at least one of: stainless steel, mild steel, cast iron with an electroless nickel coating, and a combination thereof, in order to provide desired durability, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416.

Regarding claim 6, Liang in view of Chang discloses the latching apparatus of claim 1, wherein the receiving element (351/352 in Fig. 7 of Liang) is located on the mating tab (35a as depicted in annotated Fig. 2 and in Fig. 7 of Liang).

Regarding claim 8, Liang in view of Chang discloses the latching apparatus of claim 1, wherein the flange member (flange of 34 in Fig. 2 of Liang) is secured to the lid (20 of Liang) of the housing (10 of Liang) via at least one of a nut, screw, connector, and fastener (as depicted in Fig. 8 of Liang).

Regarding claim 9, Liang in view of Chang discloses the latching apparatus of claim 1, wherein the second component (35b/35c of Liang) further includes an attachment element (S3 in Fig. 7 of Liang) opposite of the mating tab (35a  of Liang), and configured to engage with a ridge element (side surface of 151/161 in Fig. 7 of Liang) of the housing (10 of Liang).

Regarding claim 11,  Liang US 20070194021 discloses a housing apparatus (10/20 in Fig. 1) for a computing device, the housing apparatus (10/20) comprising: 
a securing element (151/161 in Fig. 7); 
a lid element (20 in Fig. 1); and 
a latching apparatus (secured to the lid element (20), 
the latching apparatus comprising: 
a first component (30 in annotated Fig. 2) of a first material (resilient spring material see [0019]) and comprising a distal end (end of 30 at 33 in Fig. 2), a proximal end (34 in Fig. 2), and an indention (shown in annotated Fig. 2 and in Fig. 8) between the distal end (end of 30 at 33) and the proximal end (34), the distal end (end of 30 at 33) comprising a mating tab (35a in annotated Fig. 2), the proximal end (34) comprising a flange member (flange of 34 in annotated Fig. 2) for fixing the first component (30) to the lid (20 in Fig. 2) element, 
at least a distal portion (distal portion of 30 in annotated Fig. 2) of the distal end (end of 30 at 33) being generally in a same plane with at least a proximal portion (proximal portion of 34 in annotated Fig. 2) of the proximal end (34) in an un-flexed position of the first component (30 as depicted in annotated Fig. 2 and in Fig. 8), 
the distal portion (distal portion of 30) being generally in a different plane relative to the proximal portion (proximal portion of 34) in a flexed position of the first component (30 as depicted in Fig. 8); 
a second component (35b/35 in annotated Fig. 2) of a second material (material of 35) and coupled to the mating tab (35a) and comprising a receiving element (351/352 in Fig. 7) for engaging with the securing element (151/161 in Fig. 7); and 
a pressing region (32 in annotated Fig. 2) formed on a surface of  the first component (30) between the indention and the mating tab (35a as depicted in annotated Fig. 2), 
the pressing region (32) being defined by an impressed outline (outline of 32 in annotated Fig. 2 and in Fig.  8) that completely surrounds an impressed surface (impressed surface of 32 in annotated Fig. 2 and in Fig. 8), 
the impressed outline (outline of 32) extending away from the surface of the first component (30 as depicted in Fig. 2 and 8) and separating the impressed surface (impressed surface of 32) from a remaining area of the surface of the first component (30 as depicted in Fig. 2).  
Liang does not explicitly disclose wherein the first material has a higher flexibility than the second material.  
However, Chang US 20050052828 discloses a first component (12 in Fig. 3) of a first material (spring material; see [0018] springy retaining device 12) and comprising a distal end (end at 125 in Fig. 3), a proximal end (end at 124);
the distal end (end at 125) comprising a mating tab (tab at 125 in Fig. 3); 
a second component (122 in Fig. 4) of a second material (non-springy material) and coupled to the mating tab (tab at 125 as depicted in Fig. 3-4);
wherein the first material (springy material) has a higher flexibility than the second material (non-springy material).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of claimed invention to have the second component of Liang be a separate component attached to the first component and have the first material of Liang have a higher flexibility than the second material, as taught by Chang, in order to provide a less resilient contact surface for sturdier latching.

Regarding claim 12, Liang in view of Chang discloses the housing apparatus of claim 11.  
Liang in view of Chang does not explicitly disclose that wherein the first component comprises at least one of: aluminum, sheet-metal, plastic, and a combination thereof.  
However, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to select the material and have the second component of Liang in view of Chang comprise at least one of: aluminum, sheet-metal, plastic, and a combination thereof, in order to provide desired flexibility and durability, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416.

Regarding claim 13, Liang in view of Chang discloses the housing apparatus of claim 11.  
Liang in view of Chang does not explicitly disclose that the second component comprises at least one of: stainless steel, mild steel, cast iron with an electroless nickel coating, and a combination thereof.
However, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to select the material and have the second component of Liang in view of Chang comprise at least one of: stainless steel, mild steel, cast iron with an electroless nickel coating, and a combination thereof, in order to provide desired durability, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416.

Regarding claim 14, Liang in view of Chang discloses the housing apparatus of claim 11, wherein the securing element (151/161 in Fig. 7 of Liang) of the housing (10 of Liang) comprises a tab feature (151/161 of Liang).

Regarding claim 15, Liang in view of Chang discloses the housing apparatus of claim 11.  
Liang in view of Chang does not explicitly disclose that the securing element of the housing comprises at least one of: stainless steel, mild steel, cast iron with an electroless nickel coating, and a combination thereof.
However, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to select the material and have the securing element of , Liang in view of Chang comprise at least one of: stainless steel, mild steel, cast iron with an electroless nickel coating, and a combination thereof, in order to provide desired durability, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416.

Regarding claim 16, Liang in view of Chang discloses the housing apparatus of claim 11, wherein the receiving element (351/352 in Fig. 7 of Liang) is located on the mating tab (35a as depicted in annotated Fig. 2 and in Fig. 7 of Liang).

Regarding claim 18, Liang in view of Chang discloses the housing apparatus of claim 11, wherein the flange member (flange of 34 in annotated Fig. 2 of Liang) is secured to the lid (20 of Liang) of the housing (10 of Liang) via at least one of a nut, screw, connector, and fastener (as depicted in Fig. 8 of Liang).

Regarding claim 19, Liang in view of Chang discloses the housing apparatus of claim 11, wherein the second component (35b/35c of Liang) further includes an attachment element (S3 in Fig. 7 of Liang) opposite of the mating tab (35a  of Liang), and configured to engage with a ridge element (side surface of 151/161 in Fig. 7 of Liang) of the housing (10 of Liang).

Claims 7 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Liang in view of Chang as applied to claims 6 and 16 above, further in view of Chen US 9681574.



    PNG
    media_image2.png
    920
    1349
    media_image2.png
    Greyscale

Regarding claim 7, Liang in view of Chang discloses the latching apparatus of claim 6.
 Liang in view of Chang do not explicitly disclose wherein the receiving element comprises threading  configured to receive a fastener to secure the first component to the second component.
However, Chen US 9681574 discloses (in annotated Fig. 5), a receiving element (receiving space of 300b) comprises threading (opening receiving fastener S) configured to receive a fastener (S) to secure a first component (300) to a second component (300b).
 It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to have the receiving element of Liang in view of Chang comprise threading configured to receive a fastener to secure a first component to a second component, as taught by Chen, in order to removably couple the first component to the second component.

Regarding claim 17, Liang in view of Chang discloses the housing apparatus of claim 16.
 Liang in view of Chang do not explicitly disclose wherein the receiving element comprises threading  configured to receive a fastener to secure the first component to the second component.
However, Chen US 9681574 discloses (in annotated Fig. 5), a receiving element (receiving space of 300b) comprises threading (opening receiving fastener S) configured to receive a fastener (S) to secure a first component (300) to a second component (300b).
 It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to have the receiving element of Liang in view of Chang comprise threading configured to receive a fastener to secure a first component to a second component, as taught by Chen, in order to removably couple the first component to the second component.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-9 and 11-19 filed 11/22/2022 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Wang US 20130094156 Fig.  3 discloses a first component and second component of materials having different flexibility  a secured to one another by way of a fastener.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER L AUGUSTIN whose telephone number is (571)270-7659. The examiner can normally be reached Monday - Friday 8 am - 3 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jinhee Lee can be reached on 5712721977. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER L AUGUSTIN/Examiner, Art Unit 2841                                                                                                                                                                                                        

/JAMES WU/Primary Examiner, Art Unit 2841